Citation Nr: 1620295	
Decision Date: 05/18/16    Archive Date: 05/27/16

DOCKET NO.  12-34 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for tendonitis of the right ankle with degenerative changes.

2.  Entitlement to an initial rating in excess of 20 percent for a lumbosacral strain and scoliosis with degenerative changes.

3.  Entitlement to an initial rating in excess of 20 percent for a cervical spine strain.

4.  Entitlement to an initial compensable rating for bursitis and tendinosis of the right shoulder.

5.  Entitlement to an initial compensable rating for chondromalacia patella and tendinosis of the left knee.

6.  Entitlement to an initial compensable rating for chondromalacia patella and tendinosis of the right knee.

7.  Entitlement to an initial compensable rating for residuals of a traumatic brain injury (TBI).

8.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

9.  Entitlement to an initial rating in excess of 10 percent for bilateral macular degeneration and diplopia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel
















INTRODUCTION

The Veteran served on active duty from September 2003 to August 2011.

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2011 (right ankle, low back, neck, right shoulder, bilateral knees, PTSD) and October 2011 (TBI, eyes) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  The St. Petersburg, RO has assumed jurisdiction.

In a March 2015 decision, the Board denied initial ratings in excess of 10 percent for the right ankle with degenerative changes, in excess of 20 percent for lumbosacral strain with degenerative changes, in excess of 20 percent for cervical spine strain, in excess of 50 percent for PTSD, in excess of 10 percent for bilateral macular degeneration and diplopia and denied compensable initial ratings for bursitis and tendinosis of the right shoulder, chondromalacia patella and tendinosis of the left and right knees and residuals of a TBI.  The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a March 2016 Joint Motion for Partial Remand (JMPR), the Court found the Board had erred by not making adequate efforts to obtain all outstanding VA treatment records.  In a March 2016 Order, the matters were remanded for action consistent with the terms of the joint motion.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In compliance with the March 2016 JMPR, the Veteran's claims must be remanded to the RO to obtain outstanding VA treatment records.  The joint motion observed that the Board decided the case in March 2015 but no VA medical records beyond August 2012 were associated with the file.  Further, the record evidenced numerous visits for VA treatment of various service-connected disabilities, including those listed above and currently on appeal.  For instance, in a June 24, 2013 Report of General Information, specific reference was made regarding records of treatment in Las Vegas from February 2013 and Florida on April 10, 2013.  As these records are not associated with the Veteran's claims file, the Board must remand the Veteran's issues on appeal to obtain all updated VA treatment records.  38 U.S.C.A. § 5103A(c) (West 2014); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Veteran's claims file all outstanding VA treatment records pertaining to the Veteran's claims from August 2012 to the present, including those from the VAMC Las Vegas or West Palm Beach.  

If any of the records requested remain unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e) (2015).

2.  Then, the AOJ must readjudicate the Veteran's increased rating claims on appeal.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board.






(CONTINUED ON THE NEXT PAGE)
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




